Court of Appeals
                           Sixth Appellate District of Texas

                                   JUDGMENT


Justin Wright, Appellant                              Appeal from the 5th District Court of
                                                      Bowie County, Texas (Tr. Ct. No. 13-F-
No. 06-15-00001-CR          v.                        1055-005). Opinion delivered by Chief
                                                      Justice Morriss, Justice Moseley and
The State of Texas, Appellee                          *Justice Carter participating. *Sitting by
                                                      Assignment.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, Justin Wright, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.




                                                      RENDERED MARCH 11, 2015
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk